On behalf of the Government and the people of the Republic of Yemen, I sincerely congratulate Nigeria and Mr. Tijjani Muhammad-Bande on assuming the presidency of the General Assembly at its seventy- fourth session and wish him every success. I also thank his predecessor, Ms. Maria Fernanda Espinosa Garces, for her outstanding endeavours during the previous session.
I also wish to express my gratitude to Secretary-General Antonio Guterres for sincerely striving to bring about peace for the benefit of all peoples. I particularly appreciate the great interest he has shown with regard to the people of Yemen and the security, stability, unity and territorial integrity of our country. I also thank his Special Envoy, Mr. Martin Griffiths, and his team for their efforts to advance peace in Yemen.
I stand heartbroken before the Assembly today because of the situation in my country, Yemen. My country, which is known for its generosity and deep- rooted history, is the symbol of Arab civilization, prosperity and pride. But it is now a country with deep wounds as the result of a war imposed on it by dogmatic armed militias — the Houthi militias, supported by Iran — that have been carrying out acts of torture, exclusion and killing as means of achieving their objectives.
Their sponsor, Iran, is the primary sponsor of terrorism throughout the world, exploiting the resources of its own people to support an Iranian expansionist agenda that involves providing foreign militias and proxies with arms, money and expertise in destruction. Since 2014, with Iran’s support, the Houthi militias have destroyed all that is beautiful in Yemen. They conducted a coup d’etat against the State and its institutions, using armed force. They have blown up houses and places of worship, bombed innocent people and looted their sustenance. They have confiscated freedoms and kidnapped activists, as well as all those who opposed them. They have planted all forms of internationally prohibited mines in Yemeni soil and waterways.
I can say that in just a few years the Houthi militias have destroyed the dream of all Yemeni people for freedom, equality and a dignified life. This dream had almost come to fruition, thanks to the initiative of the Gulf Cooperation Council and the outcome of the National Dialogue Conference, leading to the adoption of a new Constitution for a unified Yemen, which sought to embrace all Yemenis in all their political, tribal and communal variety while preserving freedoms, equality and the fair distribution of power and wealth. Our steadfast people will not stand for anything less.
Fifty-seven years ago, through the 26 September revolution, Yemenis destroyed the myth of divine right. The Yemenis will also destroy a worse contemporary myth and block any attempt to tear apart the homeland of the glorious and eternal southern revolution of 14 October. The revolution was strengthened when, on 22 May, the Yemenis reached consensus on a new permanent federal Yemen, which is the path that we wish to take.
Despite all the difficulties and obstacles strewn across this path, the sacrifices made by the heroes of the Yemeni armed forces, together with the people’s bold resistance, have enabled us to contain the madness of doctrinaire militias that continue to believe in their exclusive divine right to rule against all the values of democracy and human rights. This was also achieved with unprecedented support from our brothers in the coalition to support legitimacy, under the leadership of the sisterly Kingdom of Saudi Arabia.
We appreciate the support we have received from our brothers in the Saudi-led coalition. The firmness and sincerity of the Custodian of the Two Holy Mosques, King Salman Bin Abdulaziz Al-Saud, as well as of Crown Prince Mohammad Bin Salman Bin Abdulaziz Al-Saud, emphasize the honest brotherhood of the coalition to support legitimacy, which all Yemenis keep in their hearts. The Saudi support for Yemen came under the most difficult circumstances, in response to the solemn appeal of His Excellency the President of the Republic, Mr. Abdrabuh Mansour Hadi, in line with international law and the Charter of the United Nations, with a view to achieving the noble goals of confronting the Houthi militias, foiling Iran’s expansionist plans and recovering the legitimate authority of the State, thereby safeguarding the security, stability, unity and territorial integrity of Yemen.
Following the liberation of Aden from the Houthis in 2015, and despite the difficult political and security conditions it encountered, the Yemeni Government has sought to improve the country’s economic situation and resume the development process. It has taken all measures necessary to halt the collapse of the national Yemeni currency and implement a comprehensive economic vision, enabling us to adapt to the exceptional circumstances in the country. From Aden, the temporary capital of Yemen, the Government is doing everything in its power, within its limited capabilities, to alleviate the suffering of all Yemenis facing humanitarian disaster on a daily basis.
Even as our people resist the Imamite coup militias that dream of the return to the past, and as the coalition supports the legitimacy of the State, the so-called Southern Transitional Council, with financial, military and logistical support from the United Arab Emirates, has rebelled against the State, attacking and seizing the Government headquarters in the temporary capital Aden. This so-called Transitional Council, harbouring delusions of secession and power and imposing its decisions by armed force, is targeting the constitutional legitimacy and very identity of Yemen. Although the coalition to support legitimacy in Yemen has given fair warning, calling for the immediate withdrawal of the outlaw military groups from State institutions and barracks, these groups have nonetheless expanded into two additional governorates. Accordingly, our heroic national army has been compelled to confront the outlaws’ aggression and restore the authority of the State and its institutions in Aden, the temporary capital of the country.
Unfortunately, however, our army has come under direct military attack from the United Arab Emirates Air Force in violation of international law. These attacks have deeply affected the stability of our homeland and constituted an outright deviation from the noble objectives of the coalition to support legitimacy in Yemen. We again thank and highly appreciate the sisterly Kingdom of Saudi Arabia for its efforts to put an end to the rebellion and stop the actions undertaken by the United Arab Emirates in the liberated areas, as the coalition’s task has not been to fend off attacks, but simply to focus the efforts to end the Houthi-Iranian coup in Yemen.
From this rostrum, allow me to pay tribute to the heroes of the Yemeni armed forces, who have made immense sacrifices and shown tremendous determination to ensure that Yemen stays strong and that the Aiban and Shamsan mountain ranges will always be free.
The Republic of Yemen would like to thank our donor brothers and friends who have helped Yemen in dire circumstances to alleviate the humanitarian crisis by supporting the humanitarian response plans or by offering direct aid. We are particularly grateful to the sisterly Kingdom of Saudi Arabia for its generosity in responding to the humanitarian response plan, with a recent pledge of $500 million in support of the 2019 plan. Saudi Arabia has also provided direct humanitarian aid to Yemenis throughout Yemen through the King Salman Humanitarian Aid and Relief Centre, and direct support to the State treasury so as to prevent the collapse of our national currency. The Kingdom has provided bank guarantees for food and other commodities and allocated the monthly sum of $60 million in electricity and other fuel support, together with contributions from the Saudi Development and Reconstruction Programme for Yemen and the Comprehensive Humanitarian Operation Support Centre in Yemen.
Iran and its military arms in our Arab region, including the Houthis and Hizbullah, pose a serious threat to our national security. Iran is a rogue State that respects neither international law nor its obligations as a State Member of the United Nations. Iran has caused significant damage to Yemen and the Arabian peninsula. It has created, trained, armed and financed the Houthi militias that embrace the slogan of the Iranian revolution and adopt its approach based on repression, abuse and torture. The Houthi militias have even turned our territory into a platform for launching rockets, threatening the safety of neighbouring States and international navigation in the Red Sea. United Nations reports reveal and reaffirm the extent of Iran’s support for Houthi militias.
The Houthi militias have not stopped there. Recently they claimed responsibility for the terrorist attacks on the Khurais and Abqaiq oil facilities of the Saudi Arabian oil company, ARAMCO. This reveals clear misguidance and explicit subordination of the Houthi militias to the rogue Iranian regime. We condemn this terrorist attack and reaffirm that it should be addressed and that the perpetrators must be held totally accountable for their actions. This was an attack not only on the Kingdom of Saudi Arabia, but also on the international economy and a serious threat to international peace and security.
We do not call for war and destruction. We call for peace and stability. To that end, and in order to uphold our full responsibility to all Yemeni people, we have supported the United Nations peace process and the efforts of the Special Envoy for Yemen. We have actively and flexibly participated in all peace initiatives, in line with the terms of reference on peace reflected in the initiative of the Gulf Cooperation Council and its Implementation Mechanism, the outcome of the comprehensive national dialogue and the relevant Security Council resolutions, specifically resolution 2216 (2015).
We went to Sweden last year to seize every opportunity for peace, but the Houthi militias were intransigent and have continuously refused to implement the agreement reached. We have therefore made no progress in the implementation of this agreement for more than 10 months. The solution is not to neglect our agreement or turn a blind eye to the unjustified Houthis intransigence, but to induce the militias to implement their agreements and honour their obligations to the world. The Houthis need to know that peace is not empty rhetoric and slogans. Peace needs requirements to be fulfilled. The Security Council must also assume its responsibility and oblige the Houthis to implement the provisions of the agreement, including the withdrawal from the city and ports of Al-Hudaydah, and the agreement to release prisoners — all prisoners — and lift the unfair blockade against the city of Taiz.
In that regard, I would like to share a very touching letter that I received two days ago from the Abductees’ Mothers Association in Yemen. In the letter, those mothers ask me to convey to the whole world the tragedy of losing their sons in Houthis prisons and even their use as human shields. All I can say is that we will never forget the crimes of the Houthis and we will work very seriously for the release of all abductees. I ask the mother of Anas and all the mothers of those abducted to be patient — they will soon see the dawn.
The Republic of Yemen reiterates its steadfast position on the Palestinian question and the inalienable rights of the Palestinian people, foremost among which is the right to establish an independent State with East Jerusalem as its capital. We urge the international community to continue to support the efforts of the United Nations Relief and Works Agency for Palestine Refugees in the Near East in order to enable it to provide assistance to Palestinian refugees. We also strongly condemn the continued pursuit of Israeli settlement policies on Palestinian lands, as well as daily abuses against the Palestinian people and Muslim places of worship. We condemn in particular statements made by the Prime Minister of Israel regarding his intent to annex lands in the occupied West Bank and to impose Israeli sovereignty on Jordan Valley and the northern Dead Sea region, in flagrant violation of international law, the Charter and relevant international resolutions.
In closing, I hope that the proceedings of this session will be successful and that when we meet next year peace will have prevailed in Yemen. Our cause is as strong as a rock and our determination remains steadfast. We will never yield. We aspire to achieve lasting and inclusive peace based on national constants. We extend our mercy to all the free martyrs of Yemen. We pray for the recovery of the wounded and for the freedom of all prisoners and abductees.